IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


EDWARD H. ARNOLD AND JEANNE D. : No. 422 EAL 2014
ARNOLD                               :
                                     :
                                     : Petition for Allowance of Appeal from the
            v.                       : Order of the Superior Court
                                     :
                                     :
CHERNERY MANAGEMENT, INC.; ROY :
E. HAHN; LARRY J. AUSTIN; HARRIS     :
MYCFO, INC.; PHIL GROVES; ART        :
SHAW; FRANK TIRELLI; STARS           :
HOLDING COMPANY, INC. F/K/A          :
MYCFO, INC.; HOULIHAN CAPITAL,       :
LLC; HOULIHAN CAPITAL HOLDINGS, :
INC. F/K/A HOULIHAN VALUATION        :
ADVISORS, INC.; COGENT CAPITAL       :
F/K/A HOULIHAN VALUATION             :
ADVISORS, INC.; LEBOEUF LAMB         :
GREENE & MACRAE LLP N/K/A DEWEY :
& LEBOEUF, LLP; GRAHAM R. TAYLOR; :
SIDLEY AUSTIN BROWN & WOOD LLP :
N/K/A SIDLEY AUSTIN LLP; R.J. RUBLE; :
GRANT THORNTON LLP; HILLWOOD         :
INVESTMENT FUND LLC; THOMSON         :
INVESTMENT FUND LLC; AND EPPING :
INVESTMENT FUND LLC                  :
                                     :
                                     :
PETITION OF: HARRIS MYCFO, INC.      :


                                     ORDER


PER CURIAM

      AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.